Citation Nr: 0814132	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  03-33 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from January 1970 to 
November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, in relevant part, denied service 
connection for PTSD.  

In March 2005 and December 2006, the Board remanded the case 
for further development.  The requested development was 
completed and the case was returned to the Board for 
appellate review.  In April 2008, the veteran's 
representative submitted additional evidence without a waiver 
of agency of original jurisdiction review as required by 
38 C.F.R. § 20.1304 (2007).  Nevertheless, based on the 
decision below, the Board finds that a remand is not 
necessary.  


FINDING OF FACT

The evidence is in equipoise on the issue of whether the 
veteran has PTSD as a result of a verified in-service 
stressor.  


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, PTSD was 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

In 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007).  Given that 
the benefit sought has been granted in the decision below, 
the Board finds that a full discussion regarding compliance 
with the VCAA is not necessary.  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, private medical 
records, and lay statements.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).   
 
Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
 Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  
 
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
 
Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Corroboration does not require "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).  The U.S. Court of 
Appeals for Veterans Claims similarly held in Pentecost v. 
Principi, 16 Vet. App. 124, 128-29 (2002) that while the 
veteran's unit records did not specifically show that he was 
present during the alleged rocket attacks, "the fact that he 
was stationed with a unit that was present while such attacks 
occurred would strongly suggest that he was, in fact, exposed 
to the attacks."  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  If the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The veteran contends that he has PTSD as a result of various 
stressors he experienced while he was serving in the Republic 
of Vietnam during the Vietnam era.  His service personnel 
records indicate that he was assigned to Company A and a 
Headquarters Company of the 523rd Signal Battalion from May 
1971 to November 1971.  His personnel records do not 
definitively indicate that he served in combat or engaged in 
combat with the enemy.  In his initial stressor statement, he 
related that there were heavy rocket attacks near his base, 
which increased around the 4th of July in 1971.  

In an April 2006 email response to a query from VA, the U.S. 
Army and Joint Services Records Research Center (JSRRC) 
(formerly the U.S. Armed Services Center for Research of Unit 
Records) confirmed that the 523rd Signal Battalion 
participated in counter-intelligence sweeps.  Elements of the 
reporting unit received small arms fire that resulted in 
three Viet Cong killed-in-action and one U.S. soldier 
wounded-in-action on July 4, 1971.  Daily Journals from 
elements of the 23rd Infantry Division dated July 1-6, 1971, 
show that there was light enemy contact in the combined 
tactical area of interest during the reporting period.  Based 
on this independent corroborating evidence, the veteran is 
found to have been exposed to a verified stressor while he 
served in Vietnam.  See Doran, Suozzi, Pentecost.  

With regard to the question of whether the veteran has PTSD 
as a result of his confirmed stressor, there is medical 
evidence in support of, and against his claim.  Upon VA 
examination in July 2006, the examiner concluded that the 
veteran did not meet the criteria for a diagnosis of PTSD.  
Rather, he was diagnosed with atypical depression with 
intermittent psychotic episodes.  In contrast, a VA discharge 
summary shows that the veteran participated in an in-patient 
PTSD treatment program from March 17, 2003 to May 16, 2003.  
He was evaluated by a psychiatrist and diagnosed with PTSD.  
Among the stressors he discussed during his therapy was being 
exposed to a rocket attack on July 4, while stationed in Chu 
Lai.  VA clinical notes from the same psychiatrist, dated 
from April to December 2005, continue to show that the 
veteran is being treated for PTSD.  

In weighing the evidence of record, the Board finds that the 
evidence is in equipoise on the issue of whether the veteran 
has PTSD as a result of his military service.  While the July 
2006 VA examination explained his opinion and reviewed the 
claims file, the veteran was examined by a VA psychiatrist in 
conjunction with his 2003 hospitalization and the same 
psychiatrist has continued the diagnosis during subsequent 
treatment sessions.  Accordingly, resolving any reasonable 
doubt in the veteran's favor, the Board concludes that 
service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


